Matter of Wilda C. v Miguel R. (2019 NY Slip Op 04292)





Matter of Wilda C. v Miguel R.


2019 NY Slip Op 04292


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Sweeny, J.P., Renwick, Manzanet-Daniels, Tom, Oing, JJ.


9499

[*1]In re Wilda C., Petitioner-Appellant,
vMiguel R., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about July 11, 2017, which dismissed respondent mother's petition seeking modification of a custody order, unanimously affirmed, without costs.
Application by the mother's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues which could be raised on this appeal. We agree with counsel that the court lacked subject matter jurisdiction to entertain the mother's petition (see Domestic Relations Law § 76-a[1]; Matter of Renaldo R. v Chanice R., 131 AD3d 885 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK